Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 26 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of copending Application No. 16/880,712 (reference application) in view of Sugiyama  US20170063161. Although the claims at issue are not identical, they are not patentably distinct from each as detailed below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16884338
16880712
23. (Currently Amended) 
An apparatus for receiving wireless power, comprising: 
a secondary coil configured to wirelessly receive an induced power from a primary coil of a contactless power transfer unit; 

a converting unit configured to convert the induced power from an AC voltage to an output power having an output DC voltage and provide the output power to an electric load; 





a transceiver configured to communicate a voltage signal to a corresponding transceiver of the contactless power transfer unit, the voltage signal representative of the output DC voltage across the electric load; and 

a switching unit coupled in an electrical path between the secondary coil and the electric load, the switching unit configured to: regulate the output DC voltage across the electric load based on a voltage reference value, and 





decouple the electric load to protect one or more components of the apparatus when the output DC voltage exceeds a threshold value.
26. (Currently Amended) 
An apparatus for receiving wireless power, comprising: 

a secondary coil configured to wirelessly receive an induced power having an AC voltage from a primary coil of a contactless power transfer unit; 
a converting unit configured to: receive the induced power from the secondary coil, convert the induced power having the AC voltage to an output power having an output DC voltage, and provide the output power having the output DC voltage to an electric load; 
a sensor electrically coupled to the electric load and configured to sense the output DC voltage across the electric load; 
a transceiver configured to communicate a voltage signal to a corresponding transceiver of the contactless power transfer unit, the voltage signal representative of the sensed output DC voltage across the electric load; 

a switching unit including at least one switch electrically coupled with the converting unit; and 
a controller electrically coupled to the sensor and the switching unit, the controller configured to: control the at least one switch to regulate the output power based, at least in part, on a comparison between the sensed output DC voltage across the electric load and a voltage reference value, and AMENDMENT AND RESPONSE UNDER 37 CFR § 1.111Page 3Application Number: 16/880,712Dkt: 285990-US-8 Filing Date: May 21, 2020cause the at least one switch to decouple the converting unit when the sensed output DC voltage exceeds a threshold value.
26. (Previously Presented) The apparatus of claim 23, further comprising: a controller electrically coupled to the switching unit, the controller configured to control the switching unit based, at least in part, on the output DC voltage across the electric load.



Claims 27 of 16880712 differs from claim 26 of the instant application because claim 26 of16880712  includes a sensor electrically coupled to the electric load and configured to sense the output DC voltage across the electric load. A sensor is a known element in a wireless power system which regulates a DC voltage across a load as claims in the instant application. Sugiyama teaches the known use of such a sensor (380). It would have been obvious to one having ordinary skill in art at the time of the invention to modify claim 26 to include a sensor for the predictable result of insuring or verifying the voltage across the load is accurately regulated.
Claims 27 of 16880712 differs from claim 25 of the instant application because claim 26 of16880712  includes a controlled electrically coupled to the switching unit to control the unit based on the voltage across the load. A controller is a known element in a wireless power system which regulates a DC voltage across a load as claims in the instant application. Sugiyama teaches the known use of such a controller (375). It would have been obvious to one having ordinary skill in art at the time of the invention to modify claim 26 to include a controller for the predictable result of operating the switch to protect the load. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 25-26 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 20170063161) in view of Hu et al. (US 9,124,113)
With respect to claims 23 and 34 Sugiyama teaches an apparatus for receiving wireless power, comprising: 
a secondary coil (312) configured to wirelessly receive an induced power from a primary coil (242) of a contactless power transfer unit (see Fig .1-3); 
a converting unit (330) configured to convert the induced power from an AC voltage to an output power having an output DC voltage and provide the output power to an electric load (paragraph 0041); 
a transceiver (370) configured to communicate a voltage signal to a corresponding transceiver (250) of the contactless power transfer unit, the voltage signal representative of the output DC voltage across the electric load (paragraph 0046); and 
a switching unit (325) coupled in an electrical path between the secondary coil and the electric load, the switching unit configured to: regulate (control voltage level to prevent overvoltage) the output DC voltage across the electric load based on a comparison (see comparator paragraph 0044), and decouple (see paragraph 0043, further see shorting the reception coil, paragraph 0091) the electric load to protect (paragraph 0013-15) a components of the apparatus when the output DC voltage exceeds a threshold value (paragraph 0044). Sugiyama does not detail the comparator or the reference voltage used in comparison. Hu teaches the known use of a comparator include the use of a reference voltage (col. 5 lines 5-10, col. 4 line 65) in connection with a comparator and controlling a switching unit. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Sugiyama to try a reference voltage, if in fact such a teaching is not inherent in the comparator of Sugiyama as a known alternative in insuring the voltage level is accurately compared against a predetermined value.
	With respect to claim 25 Sugiyama teaches a sensor (380) electrically coupled to the electric load and configured to determine the output DC voltage across the electric load.  
With respect to claim 26 Sugiyama teaches a controller (375) electrically coupled to the switching unit, the controller configured to control the switching unit based, at least in part, on the output DC voltage across the electric load.  

Claims 24, 30-33, 35 and 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 20170036161) in view of Hu et al. (US 9,124,113) in view of Kim et al. (US 20140346888)
With respect to claims 24 and 35 Sugiyama teaches the transceiver however does not teach the use of a reset signal. Kim teaches a reset signal (paragraph 0052 and 0081) from the corresponding transceiver of the contactless power transfer unit, and wherein the reset signal causes a controller to enable the supply of output power via the converting unit to the electric load in response to processing the reset signal. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Sugiyama to try a reset signal for the benefit of insuring wakeup and power connection are correctly established.
With respect to claims 30-33 and 39-42 Sugiyama teaches the transceiver the voltage signal communicated by however does not teach adjusting a switching frequency of a transmitter-side converting unit of the contactless power transfer unit based on the voltage signal representative of the output DC voltage across the electric load.  Kim teaches (paragraph 0037) adjusting a switching frequency of a transmitter-side converting unit of the contactless power transfer unit based on the voltage signal representative of the output DC voltage. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Sugiyama to try adjusting the switching frequency for the benefit of insuring proper power is maintained at the load.
Claims 27-29, 29, 36-38 and 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 20170036161) in view of Hu et al. (US 9,124,113) in view of Agostinelli et al. (US 20150349538)
With respect to claims 27-28 and 36-37 Sugiyama teaches the use of a DC converter (paragraph 0042) however does not details the connection to the controller or the details of the modulation of the DC converter.  Agostinelli teaches the known use of a DC converter (154) and controller (110) for determining the duty cycle. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Sugiyama to include a DC converter and control thereof for the benefit of insuring the load is supplied with the proper voltage.
With respect to claim 29 and 38 Sugiyama as modified above however does not teach the use of look-up table. Look up tables are a well-known means of quickly determining a control loop. It would have been obvious to one having ordinary skill in art at the time of the invention to try the use of a look-up table that indicates the duty cycle corresponding to different output DC voltages. It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Sugiyama to try a look-up table for the benefit of quickly adjusting the control loop of the converter.
With respect to claims 47 and 48 Sugiyama teaches the use of a DC converter (paragraph 0042) however does not details the connection to the controller or the details of the modulation of the DC converter. Agostinelli teaches the known use of a DC converter (154) and controller (110) for determining the duty cycle. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Sugiyama to include a DC converter and control thereof for the benefit of insuring the load is supplied with the proper voltage. Agostinelli does not detail the use of a diode. Diodes are a well-known element in a switching unit controlling voltage. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Sugiyama to include a diode for the benefit of insuring voltage level is not exceeded across the switch.
Claims 44 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 20170036161) in view of Hu et al. (US 9,124,113) in view of Kotani (US 20170207657)
	With respect to claims 44 and 46 Sugiyama teaches the converter and switch unit however does not teach the incorporated into the converting unit. Kotani teaches incorporating a switch (233) and conversion are the incorporated into a unit (23). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Sugiyama to include the switch in the converting unit for the benefit of increased modularity.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836